 



Exhibit 10.43
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made by and between
Nancy H. Handel (“Employee”) and Applied Materials, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).
RECITALS
     WHEREAS, Employee is employed by the Company;
     WHEREAS, Employee will retire from employment with the Company effective on
January 5, 2007 (the “Retirement Date”);
     WHEREAS, Employee has been granted performance shares which will cease
vesting as of the Retirement Date, with all unvested performance shares to be
forfeited as of the Retirement Date;
     WHEREAS, the Company and Employee wish to provide for an orderly transition
of Employee’s duties and responsibilities until the Retirement Date (the
“Transition Period”), and Employee has agreed to cooperate with the Company,
make herself available, and otherwise provide services during the Transition
Period to facilitate the transition of her duties and responsibilities; and,
     WHEREAS, the Parties wish to resolve any and all disputes, claims,
complaints, grievances, charges, actions, petitions, and demands that Employee
may have against the Company and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of, or in any way
related to, Employee’s employment with, or separation from, the Company.
     NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:
COVENANTS
     1. Consideration.
          a. Bonus. The Company agrees to pay Employee a bonus for fiscal year
2006 in a lump sum equivalent to the product of four hundred and forty thousand
dollars ($440,000) multiplied by the bonus target of 1.25 multiplied by the
average multiple for the Company’s Senior Executive Bonus Plan, less applicable
withholdings. This bonus payment shall be paid to Employee on or about
December 22, 2006 or within two (2) business days following the Effective Date
of this Agreement, whichever occurs later.
          b. Salary During Transition Period. The Company agrees to continue
paying Employee her current salary through the Transition Period provided that
Employee continues to perform the requested services for the Company during the
Transition Period.

Page 1



--------------------------------------------------------------------------------



 



          c. Installment Payments. The Company agrees to pay Employee a total of
one million, three hundred and seventy-five thousand dollars ($1,375,000), less
applicable withholdings. This payment shall be paid in two equal installments,
with the first installment paid to be paid to Employee on December 15, 2006 or
within two (2) business days following the Effective Date of this Agreement,
whichever occurs later, and, provided that Employee continues to perform the
requested services for the Company during the Transition Period, the second
installment will be paid to Employee on the Retirement Date or within two
(2) business days following the Effective Date of this Agreement, whichever
occurs later.
          d. Options. All outstanding stock options granted to Employee that are
listed on Exhibit B hereto (the “Outstanding Stock Options”) shall remain
outstanding and exercisable (to the extent vested as of or upon the Retirement
Date) until the earlier of (i) the expiration of maximum term of the applicable
Outstanding Stock Option or (ii) December 31, 2007, and shall otherwise be
exercisable in accordance with and subject to the terms and conditions of the
equity incentive plans under which they were granted and the terms of the
applicable option agreement between Employee and the Company. The Outstanding
Stock Options shall vest immediately on the Retirement Date as to: (i) the
number of shares that would have otherwise vested had Employee continued as an
employee of the Company from the Retirement Date through January 31, 2008; and
(ii) fifty percent (50%) of the number of shares that would have otherwise
vested had Employee continued as an employee of the Company from February 1,
2008 through January 31, 2009, as set forth on Exhibit B attached hereto.
          e. Consulting. Commencing on January 6, 2007, Employee shall make
herself available to serve as a consultant to the Company through January 6,
2008, pursuant to the written consulting agreement (the “Consulting Agreement”)
attached hereto as Exhibit A. The Company and Employee shall execute Exhibit A
at the same time that they execute this Agreement.
          f. Health Insurance. Employee and her eligible dependents shall be
eligible for the Company’s Bridge to Medicare Plan as provided under, and in
accordance with, the terms of such plan.
     2. Benefits. Employee’s health insurance benefits shall cease on
January 31, 2007, subject to Employee’s right to continue her health insurance
under COBRA and/or to participate in the Company’s Bridge to Medicare program.
Except as otherwise provided herein, Employee’s participation in all benefits
and incidents of employment, including, but not limited to, the accrual of
bonuses, vacation, vesting (including, but not limited to, vesting of equity
awards), and paid time off, will cease as of the Retirement Date.
     3. Payment of Salary. Employee acknowledges and represents that the Company
has paid or provided her with all salary, wages, bonuses, accrued vacation/paid
time off, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, stock, stock options, vesting, commissions, and any
and all other benefits and compensation due to Employee.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former: officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions, and
subsidiaries, and predecessor and successor corporations and assigns (the

Page 2



--------------------------------------------------------------------------------



 



“Releasees”). Employee, on her own behalf, and on behalf of her respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:
          a. any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          b. any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          c. any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and workers’ compensation
and disability benefits;
          d. any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Americans with Disabilities Act
of 1990; the Fair Labor Standards Act, except as prohibited by law; the Fair
Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act, except as prohibited by law; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code, except as
prohibited by law; the California Workers’ Compensation Act, except as
prohibited by law; and the California Fair Employment and Housing Act;
          e. any and all claims for violation of the federal or any state
constitution;
          f. any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
          g. any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
          h. any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects

Page 3



--------------------------------------------------------------------------------



 



as a complete general release as to the matters released. This release does not
extend to any obligations incurred under this Agreement. This release does not
release claims that cannot be released as a matter of law, including, but not
limited to, claims under Division 3, Article 2 of the California Labor Code
(which includes California Labor Code section 2802 regarding indemnity for
necessary expenditures or losses by employee) and claims prohibited from release
as set forth in California Labor Code section 206.5 (specifically “any claim or
right on account of wages due, or to become due, or made as an advance on wages
to be earned, unless payment of such wages has been made”).
     5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges
that she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that she has been
advised by this writing that: (a) she should consult with an attorney prior to
executing this Agreement; (b) she has twenty-one (21) days within which to
consider this Agreement; (c) she has seven (7) days following her execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that she has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.
     6. California Civil Code Section 1542. Employee acknowledges that she has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, a statute that otherwise prohibits
unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee, being aware of said code section, agrees to expressly waive any
rights she may have thereunder, as well as under any other statute or common law
principles of similar effect.
     7. No Pending or Future Lawsuits. Employee represents that she has no
lawsuits, claims, or actions pending in her name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Employee
also represents that she does not intend to bring any claims on her own behalf
or on behalf of any other person or entity against the Company or any of the
other Releasees.

Page 4



--------------------------------------------------------------------------------



 



     8. Trade Secrets and Confidential Information/Company Property. Employee
agrees that she will not use the Company’s trade secrets or confidential and
proprietary information except as needed in connection with the performance of
her duties for the Company and that she will not disclose the Company’s trade
secrets or confidential and proprietary information to anyone outside the
Company. Employee’s signature on this Agreement constitutes her certification
under penalty of perjury that she has used her best efforts to return all
documents and other items provided to Employee by the Company, developed or
obtained by Employee in connection with her employment with the Company, or
otherwise belonging to the Company.
     9. No Cooperation. Employee agrees not to act in any manner that might
damage the business of the Company. Employee further agrees that she will not
knowingly counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company or any of the Releasees,
unless under a subpoena or other court order to do so or in the context of a
legal action by Employee challenging or seeking a determination in good faith of
the validity of the waiver herein under the ADEA. Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or other court order.
     10. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment. The Parties
further agree that each Party shall have the opportunity to review and approve
any press release or other publicly distributed communication regarding
Employee’s departure from the Company or Employee’s Consulting Agreement with
the Company prior to the publication or release of such communication.
     11. Breach. Employee acknowledges and agrees that any material breach of
this Agreement or the Consulting Agreement shall entitle the Company immediately
to recover and cease providing the consideration provided to Employee under this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA. Except as provided by law, Employee also shall be responsible to
the Company for all costs, attorneys’ fees, and any and all damages incurred by
the Company in: (a) enforcing Employee’s obligations under this Agreement and
the Consulting Agreement, including the bringing of any action to recover the
consideration, and (b) defending against a claim or suit brought or pursued by
Employee in violation of the terms of this Agreement.
     12. No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.

Page 5



--------------------------------------------------------------------------------



 



     13. Costs. The Parties shall each bear their own costs, attorneys’ fees,
and other fees incurred in connection with the preparation of this Agreement.
     14. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF
THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY, BEFORE JAMS
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”).
THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.
THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND
THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
     15. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments provided to Employee or
made on her behalf under the terms of this Agreement. Employee agrees and
understands that she is responsible for payment, if any, of local, state, and/or
federal taxes on the payments made hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or the Company’s failure to withhold, or Employee’s delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.
     16. Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement, so long
as this Agreement has been approved by the Company’s Compensation Committee.
Employee represents and warrants that she has the capacity to act on her own
behalf and on behalf of all who might claim through her to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

Page 6



--------------------------------------------------------------------------------



 



     17. No Representations. Employee represents that she has had an opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.
     18. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.
     19. Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action. This paragraph supersedes any conflicts or inconsistencies
with paragraph 11, p. 5.
     20. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the equity incentive plans and the applicable stock option
agreements between Employee and the Company.
     21. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and the Company’s Chief Executive Officer.
     22. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard for choice-of-law provisions.
     23. Effective Date. This Agreement will become effective after the Parties
have signed this Agreement and the Consulting Agreement and after seven (7) days
have passed since Employee signed the Agreement, assuming it is not revoked by
Employee before that date (the “Effective Date”).
     24. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
     25. Voluntary Execution of Agreement. Employee understands and agrees that
she executed this Agreement voluntarily, without any duress or undue influence
on the part or behalf of the Company or any third party. Employee acknowledges
that:

  (a)   she has read this Agreement;

Page 7



--------------------------------------------------------------------------------



 



  (b)   she has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of her own choice or has elected not to
retain legal counsel;     (c)   she understands the terms and consequences of
this Agreement and of the releases it contains; and     (d)   she is fully aware
of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                  NANCY H. HANDEL, an individual    
 
            Dated: December 15, 2006        /s/ Nancy H. Handel                
  Nancy H. Handel    
 
                APPLIED MATERIALS, INC.    
 
           
Dated: December 15, 2006
  By        /s/ Michael R. Splinter    
 
           
 
      Michael R. Splinter
President and Chief Executive Officer    

Page 8



--------------------------------------------------------------------------------



 



Exhibit A
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) is made and entered into by and
between Applied Materials, Inc. (the “Company”), and Nancy H. Handel
(“Consultant”) (collectively referred to as the “Parties” or individually
referred to as a “Party”).
     WHEREAS, the Company desires to retain Consultant as an independent
contractor to perform consulting services for the Company, and Consultant is
willing to perform such services, on terms set forth more fully below; and
     WHEREAS, even if Consultant makes a concerted effort to respect her
continuing obligations to protect the confidentiality of the Company’s trade
secrets and proprietary information, it simply will not be possible for her to
perform any consulting or job responsibilities at the Company’s competitors and
protect the confidentiality of the Company’s trade secrets and proprietary
information.
     NOW THEREFORE, in consideration of the mutual promises contained herein,
the Parties agree as follows:
     1. SERVICES AND COMPENSATION
          (a) Consultant agrees to make herself available for up to a maximum of
five (5) days per month to perform such assignments as may reasonably be
assigned to her by the Company (the “Services”).
          (b) The Company agrees to pay Consultant a fee of Ten Thousand Dollars
($10,000.00) per month for the Consulting Term, as defined below, provided that
Consultant provides the requested Services during the Consulting Term. This
monthly payment will be paid no later than the first business day of the month
following each month in which Consultant performed the Services.
     2. CONFIDENTIALITY
          (a) Definition. “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customers,
customer lists, markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, or other business information disclosed by the
Company either directly or indirectly in writing, orally, or by drawings or
inspection of parts or equipment.
          (b) Non-Use and Non-Disclosure. Consultant will not, during or
subsequent to the term of this Agreement, use the Company’s Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company’s Confidential
Information to any third party. It is understood that said Confidential
Information

Page 9



--------------------------------------------------------------------------------



 



shall remain the sole property of the Company. Consultant further agrees to take
all reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information including, but not limited to, having each employee of
Consultant, if any, with access to any Confidential Information, execute a
nondisclosure agreement containing provisions in the Company’s favor identical
to Sections 2, 3, and 4 of this Agreement. Confidential Information does not
include information which (i) is known to Consultant at the time of disclosure
to Consultant by the Company as evidenced by written records of Consultant,
(ii) has become publicly known and made generally available through no wrongful
act of Consultant, or (iii) has been rightfully received by Consultant from a
third party who is authorized to make such disclosure.
          (c) Former Employer’s Confidential Information. Consultant agrees that
Consultant will not, during the term of this Agreement, improperly use or
disclose any proprietary information or trade secrets of any former or current
employer or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any, and that
Consultant will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to such employer, person, or
entity unless consented to in writing by such employer, person, or entity.
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages, and expenses, including reasonable attorneys’ fees
and costs of suit, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of Consultant under this Agreement.
          (d) Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that Consultant owes the Company and
such third parties, during the term of this Agreement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.
          (e) Return of Materials. Upon the termination of this Agreement, or
upon Company’s earlier request, Consultant will deliver to the Company all of
the Company’s property or Confidential Information that Consultant may have in
Consultant’s possession or control.
          3. OWNERSHIP
          (a) Assignment. Consultant agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries, and trade secrets (collectively, “Inventions”) conceived, made, or
discovered by Consultant, solely or in collaboration with others, during the
period of this Agreement, which relate in any manner to the business of the
Company that Consultant may be directed to undertake, investigate, or experiment
with, or which Consultant may become associated with in work, investigation, or
experimentation in the line of business of Company in performing the Services
hereunder, are the sole property of the Company. Consultant further agrees to
assign (or cause to be assigned) and does hereby assign fully to the Company all
Inventions and any copyrights, patents, or other intellectual property rights
relating thereto.

Page 10



--------------------------------------------------------------------------------



 



          (b) Further Assurances. Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
and all other instruments which the Company shall deem necessary in order to
apply for and obtain such rights and in order to assign and convey to the
Company, its successors, assigns, and nominees the sole and exclusive right,
title, and interest in and to such Inventions, and any copyrights, patents, or
other intellectual property rights relating thereto. Consultant further agrees
that Consultant’s obligation to execute or cause to be executed, when it is in
Consultant’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.
          (c) Pre-Existing Materials. Consultant agrees that if in the course of
performing the Services, Consultant incorporates into any Invention developed
hereunder any invention, improvement, development, concept, discovery, or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Company, in writing before incorporating
such invention, improvement, development, concept, discovery, or other
proprietary information into any Invention; and (ii) the Company is hereby
granted and shall have a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use, and sell such item as part of
or in connection with such Invention. Consultant shall not incorporate any
invention, improvement, development, concept, discovery, or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.
          (d) Attorney in Fact. Consultant agrees that if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature to apply
for or to pursue any application for any United States or foreign patents or
copyright registrations covering the Inventions assigned to the Company above,
then Consultant hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Consultant’s agent and attorney in fact,
to act for and in Consultant’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents and copyright registrations thereon with the
same legal force and effect as if executed by Consultant.
     4. CONFLICTING OBLIGATIONS
          Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from complying with the provisions hereof, and
further certifies that Consultant will not enter into any such conflicting
agreement during the term of this Agreement.
     5. TERM AND TERMINATION
          (a) Term. This Agreement will commence on January 6, 2007 and will
terminate on January 6, 2008, unless it is terminated before that time as
provided below (the “Consulting Term”).
          (b) Termination. The Consultant may terminate this Agreement at any
time. The Company may terminate this Agreement immediately if Consultant
breaches Sections 1, 2, 3, 4, 6,

Page 11



--------------------------------------------------------------------------------



 



or 7 of this Agreement. Upon termination of this Agreement, the Company’s
obligation to provide Consultant with any payments or fees as set forth in
Section 1 above shall cease immediately, and no further payments will be due to
Consultant by the Company.
          (c) Survival. Upon such termination, all rights and duties of the
parties toward each other shall cease, except Sections 2 (Confidentiality), 3
(Ownership), 9 (Independent Contractors), and 10 (Benefits) shall survive
termination of this Agreement.
     6. DUTY OF LOYALTY AND CONFIDENTIALITY
          (a) Given Consultant’s detailed access to and knowledge of the
Company’s Confidential Information and the nature of the work that she is
expected to perform during the Consulting Term, Consultant acknowledges and
agrees that Consultant cannot work as an employee or consultant at any of the
Company’s major public competitors during the Consulting Term. Consultant
acknowledges and agrees that, even if Consultant makes a concerted effort to
respect her continuing obligations to protect the confidentiality of the
Company’s Confidential Information, it simply will not be possible for her to
simultaneously: (i) perform any consulting or job responsibilities at any of the
Company’s major public competitors; and (ii) protect the confidentiality of the
Company’s Confidential Information. The Company’s Confidential Information would
inevitably be disclosed in the performance of Consultant’s consulting or job
duties at any of the Company’s major public competitors to the severe detriment
of the Company. Accordingly, as consideration for the Consulting Agreement,
Consultant agrees that during the Consulting Term, Consultant shall not become
an employee or consultant to any of the Company’s major public competitors.
          (b) Given Consultant’s detailed access to and knowledge of the
Company’s Confidential Information, and as further consideration for the
Consulting Agreement, Consultant agrees that, during the Consulting Term, she
shall not either directly or indirectly, solicit, call upon, or encourage any of
the Company’s customers to do business with Consultant or any of the Company’s
competitors. Consultant further agrees that, during the Consulting Term, she
shall not either directly or indirectly, solicit, induce, recruit, or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, or recruit employees of the Company,
either for herself or for any of the Company’s competitors.
     7. ASSIGNMENT
          Neither this Agreement nor any right hereunder or interest herein may
be assigned or transferred by Consultant without the express written consent of
the Company.
     8. INDEPENDENT CONTRACTOR
          It is the express intention of the parties that Consultant is an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Consultant as an agent, employee, or representative of the
Company, but Consultant shall perform the Services hereunder as an independent
contractor. Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this contract, and shall incur all
expenses associated with performance. Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and

Page 12



--------------------------------------------------------------------------------



 



acknowledges the obligation to pay all self-employment and other taxes thereon.
Consultant further agrees to indemnify and hold harmless the Company and its
directors, officers, and employees from and against all taxes, losses, damages,
liabilities, costs, and expenses, including attorney’s fees and other legal
expenses, arising directly or indirectly from (i) any negligent, reckless, or
intentionally wrongful act of Consultant or Consultant’s assistants, employees,
or agents, (ii) a determination by a court or agency that the Consultant is not
an independent contractor, or (iii) any breach by the Consultant or Consultant’s
assistants, employees, or agents of any of the covenants contained in this
Agreement.
     9. BENEFITS
     Consultant acknowledges and agrees and it is the intent of the parties
hereto that Consultant receive no Company-sponsored benefits from the Company
either as a Consultant or employee. Such benefits include, but are not limited
to, paid vacation, sick leave, medical insurance, and 401(k) participation. If
Consultant is reclassified by a state or federal agency or court as an employee,
Consultant will become a reclassified employee and will receive no benefits
except those mandated by state or federal law, even if by the terms of the
Company’s benefit plans in effect at the time of such reclassification
Consultant would otherwise be eligible for such benefits.
     10. ARBITRATION AND EQUITABLE RELIEF
          THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF, RELATING
TO, OR RESULTING FROM THE TERMS OF THIS AGREEMENT AND THEIR INTERPRETATION SHALL
BE SUBJECT TO BINDING ARBITRATION IN SAN DIEGO COUNTY, CALIFORNIA BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE
THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE
RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD.
THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
     11. GOVERNING LAW
     This Agreement shall be governed by the internal substantive laws, but not
the choice-of-law rules, of the State of California.

Page 13



--------------------------------------------------------------------------------



 



     12. ENTIRE AGREEMENT
     This Agreement represents the entire agreement and understanding between
the Company and Consultant concerning Consultant’s relationship with the Company
and the termination of that relationship and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements
and understandings concerning Consultant’s relationship with the Company, with
the exception of the Separation Agreement and Release and the Company’s Stock
Agreements, which shall remain in full force and effect.
     13. MODIFICATION
          This Agreement may only be amended in a writing signed by Consultant
and the Company’s Chief Executive Officer.
     14. ATTORNEYS’ FEES
          In the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.
     15. SEVERABILITY
          The invalidity or unenforceability of any provision of this Agreement,
or any terms thereof, shall not affect the validity of this Agreement as a
whole, which shall at all times remain in full force and effect.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

                                  NANCY H. HANDEL, an individual    
 
                    Dated:   December 15, 2006       /s/ Nancy H. Handel        
                          Nancy H. Handel    
 
                                APPLIED MATERIALS, INC.    
 
                   
Dated:
  December 15, 2006       By        /s/ Michael R. Splinter    
 
                   
 
              Michael R. Splinter    
 
              President and Chief Executive Officer    

Page 14